UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): December 8, 2010 American Oriental Bioengineering, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 001-32569 84-0605867 (Commission File Number) (IRS Employer Identification No.) 1 Liangshuihe First Ave, Beijing E-Town Economic and Technology Development Area, E-Town, Beijing, 100176, People’s Republic of China (Address of principal executive offices and zip code) 86-10-5982-2039 (Registrant’s telephone number including area code) (Registrant’s former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A amends in its entirety the Current Report on Form 8-K filed by American Oriental Bioengineering, Inc. with the Securities and Exchange Commission on December 13, 2010 to (i) update the table giving information on the votes cast in the election of directors at the annual meeting of stockholders of American Oriental Bioengineering, Inc., (ii) to remove the information on the “against” votes which was erroneously provided; and (iii) and to provide information on the number of “withheld” votes cast. Item 5.07Submission of Matters to a Vote of Security Holders. On December 8, 2010, American Oriental Bioengineering, Inc. (the “Company”) held its annual meeting of stockholders (“Annual Meeting”) to vote on the following matters: 1.Election of Directors All of the following nine nominees were elected to the Company’s Board of Directors, in accordance with the voting results listed below, to serve for a term of one year, until the next Annual Meeting and until their successors have been duly elected and have qualified. Votes Directors For Withheld Broker Non-Votes Tony Liu Jun Min Yanchun “Lily” Li Binsheng Li Cosimo J. Patti Xianmin Wang Eileen Bridget Brody Lawrence S. Wizel Baiqing Zhang 2.Ratification of the Company’s Independent Auditors The stockholders of the Company ratified the appointment of Ernst & Young Hua Ming as independent auditors to audit the financial statements of the Company for the fiscal year ending December 31, 2010, in accordance with the voting results listed below. Votes For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN ORIENTAL BIOENGINEERING, INC. Dated: December 12, 2010 By: /s/Tony Liu Name: Tony Liu Title: Chairman and Chief Executive Officer
